Caria, per Evans, J.
It is now fully settled that the bail may surrender their principal at any time before the end of the term to which the sci. fa. on the bail bond is returnable. Formerly the surrender was regarded ex gratia or as a favor-granted by the Court, but is now so indisputably established as to be considered a matter of right. In this case the surrender was made within the time and by the leave of the Court. The only question made is whether the Court under these circumstances ought to have ordered that all further proceedings on the sci. fa. should be stayed, on the payment of costs which had accrued. The bail stipulated for nothing else but that the principal shall be put back in the possession of the sheriff out of whose custody he has been taken. When this is done, they are discharged from any legal liability, and' why should a causeless action be continued, and the bail put to the expense of pleading to and defending themselves against an action manifestly without any thing remaining to support it ? It is the opinion of this Court that the order for staying the action should have been granted, and it is ordered accordingly.
The motion is granted.
O’Neall, Wardlaw and Frost, JJ. concurred.

Motion granted.